     Case 2:20-cv-02229-JTM-KGG Document 47 Filed 11/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


FERRELL COMPANIES, INC, as Plan Sponsor
and Plan Administrator of the Ferrell
Companies, Inc. Employee Stock Plan,
            Plaintiff,

      vs.                                             No. 20-2229-JTM

GREATBANC TRUST COMPANY, and
HOULIHAN LOKEY CAPITAL, INC.,
           Defendants.


                            JUDGMENT IN A CIVIL CASE


      Plaintiff’s motion for order of final judgment under Rule 54(b) (Dkt. 36) having

been GRANTED (Dkt. 46), the court determines that its ruling dismissing defendant

Houlihan Lokey (Dkt. 35) is final and that there is no just reason for delaying entry of

judgment on the claims against that defendant. Pursuant to Fed. R. Civ. P. 54(b), final

judgment of dismissal is entered in favor of Houlihan Lokey.




Date: Nov. 25, 2020                     J. Thomas Marten
                                        J. Thomas Marten, Judge
